Name: Council Decision 2012/169/CFSP of 23Ã March 2012 amending Decision 2010/413/CFSP concerning restrictive measures directed against Iran
 Type: Decision
 Subject Matter: international security;  international affairs;  international trade;  Asia and Oceania
 Date Published: 2012-03-24

 24.3.2012 EN Official Journal of the European Union L 87/90 COUNCIL DECISION 2012/169/CFSP of 23 March 2012 amending Decision 2010/413/CFSP concerning restrictive measures directed against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (1). (2) On 12 April 2011, the Council adopted Decision 2011/235/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Iran (2). (3) The measures set out in Decision 2010/413/CFSP reflect the Councils concerns over the nature of Irans nuclear programme, whereas the measures set out in Decision 2011/235/CFSP reflect the Councils concerns about the deterioration of the human rights situation in Iran. (4) In consideration of its objectives, the prohibition on the supply, sale or transfer of equipment which might be used for internal repression will be included in Decision 2011/235/CFSP. That Decision will therefore be amended accordingly. (5) At the same time, Decision 2010/413/CFSP should no longer include the prohibition on the supply, sale or transfer of equipment which might be used for internal repression and should be amended accordingly. (6) Furthermore, it should be specified that the restrictions on admission and the freezing of funds and economic resources apply to persons acting on behalf of IRGC or IRISL, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/413/CFSP is hereby amended as follows: (1) In Article 1(1), point (c) is replaced by the following: (c) arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for such arms and related materiel. This prohibition shall not apply to non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for protective use of personnel of the EU and its Member States in Iran;. (2) In Article 19(1), point (b) is replaced by the following: (b) other persons not covered by Annex I that are engaged in, directly associated with, or providing support for Irans proliferation-sensitive nuclear activities or for the development of nuclear weapon delivery systems, including through the involvement in procurement of the prohibited items, goods, equipment, materials and technology, or persons acting on their behalf or at their direction, or persons that have assisted designated persons or entities in evading or violating the provisions of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010) or this Decision, as well as other members of the IRGC and persons acting on behalf of IRGC or IRISL, as listed in Annex II.. (3) In Article 20(1), point (b) is replaced by the following: (b) persons and entities not covered by Annex I that are engaged in, directly associated with, or providing support for, Irans proliferation-sensitive nuclear activities or for the development of nuclear weapon delivery systems, including through the involvement in procurement of the prohibited items, goods, equipment, materials and technology, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, or persons and entities that have assisted designated persons or entities in evading or violating the provisions of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010) or this Decision, as well as other members and entities of IRGC and IRISL and entities owned or controlled by them or persons and entities acting on their behalf, as listed in Annex II.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 March 2012. For the Council The President C. ASHTON (1) OJ L 195, 27.7.2010, p. 39. (2) OJ L 100, 14.4.2011, p. 51.